Judgment was entered in this case on November 7th, 1935. On November 20th, 1935, the defendant took her appeal and on that day the appeal was allowed. The effect of that was to remove the case from this Court to the Supreme Court of Errors. (Sec. 5689, Gen. St. Rev. 1930.)
It is fundamental that after an appeal from a judgment of the Superior Court is taken and allowed this Court has no further control of the case except to perfect the appeal in accordance with the statutes and rules.
Huntington vs. McMahon, 48 Conn. 174, 195.
Vincent vs. McNamara, 70 Conn. 332, 339.
State vs. Hunter, 73 Conn. 435, 444.
In particular, it would be strange indeed if this Court had power to dismiss an appeal. The exercise of such a power could render the right of appeal entirely negatory. If this *Page 355 
Court had such power it could at any time prevent all appeals from its own judgments by simply dismissing them.
However that may be, the case clearly is now in the Supreme Court of Errors and if the plaintiff has cause for the dismissal of the appeal he must pursue his remedy there.
Bronson, Trustee  Mechanics Bank. 83 Conn. 128.
   The motion to dismiss the appeal is denied.